DETAILED ACTION
Amended claims filed 18 February 2021 have been entered. Claims 1, 2, 5-15, 17-28 remain pending. Claims 1-2, 5-10, 15, 17-19, 26-28 are examined. The amendments have overcome the claim objections and 112(b) rejections of the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-10, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a compressor ” It is unclear whether applicant is claiming the compressor as an assembly which includes the structure of the valve plate (See applicant’s par 0024, 0033, 0040, 0103, 0109, 0111), or whether applicant is claiming the compressor housing 12 which excludes the structure of the valve plate (See applicant’s par 0076-0083, 0086-0090, 0101, 0109). Since it is unclear what structure applicant intends to claim, the bounds of the claim are indefinite, and the claim is rejected for indefiniteness. For the limited purpose of examination, compressor will be interpreted as the compressor assembly including the valve plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson (US 2,579,667).
Regarding claim 15, Hanson discloses a compressor assembly (compressor, title), comprising: a compressor housing (fig 1, cylinder 2, c 1 l 37) defining a cylinder (cylinder 2, id.), a suction valve seat (stop 17 limits valve member 10 travel, c 2 l 12), a first mounting surface (meeting point between valve plate 4 and cylinder 2), and a second mounting surface (base of recess 13 or stop 17, c 2 l 12), wherein the suction valve seat is disposed about a central longitudinal axis of the cylinder (axis shared by cylinder 2, and discharge outlet 19, c 2 l 41), the second mounting surface is different than the first mounting surface (fig 1 depicts valve plate 4 mounted on a different surface than recess 13 or stop 17), and the suction valve seat is recessed relative to the second mounting surface (recess 13, c 2 l 36); a valve plate (valve plate 4, c 1 l 37) configured to mount to the first mounting surface of the compressor housing and to separate suction-pressure working fluid entering the cylinder of the compressor (intake port 9, c 1 l 44-47) from discharge-pressure working fluid exiting the cylinder of the compressor (discharge port 18, c 2 l 35-40), the valve plate defining a discharge valve seat (raising ring member 20 seals against the discharge valve seat, c 2 l 39-41); and a suction valve retainer (pin 15, and lugs 12, c 2 l 1-5) configured to mount to the second mounting surface of the compressor housing and to retain a suction valve (valve 10 is guided by pins 15 within recess 13, c 2 l 5-10) within the suction valve seat of the compressor housing. 
Regarding claim 17, Hanson discloses the compressor assembly of claim 15, wherein the valve plate and the suction valve retainer are separate from each other (plate 4 and guide pin 15, spring 16, and stop 17 are separate components, c 2 l 1-10, c 1 l 38). 
Regarding claim 18, Hanson discloses the compressor assembly of claim 15, wherein the s first mounting surface is raised relative to the second mounting surface (fig 2, the valve plate 4 is mounted above recess 13, the valve seat is below recess 13). 
Regarding claim 19, Hanson discloses the compressor assembly of claim 18, further comprising posts (pins 15 are post like objects, c 2 l 4) disposed between the valve plate and the suction valve retainer and configured to hold the suction valve retainer in place when discharge-pressure working fluid is expelled from the cylinder of the compressor (pins 15 guide valve 10, c 2 l 1-8). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 4,445,534) in view of Majerus (US 2005/0169785).

Majerus teaches an analogous multi-cylinder compressor (abstract) wherein the discharge valve retainer (fig 3, discharge valve retainer 100) includes interconnected annular disk portions that are each configured to be disposed about the central longitudinal axis of one of the cylinder (fig 3, two openings of discharge valve retainer 100 are centered over the axis of each piston, par 0036).    It would have 
Regarding claim 2, dependent on 1, King discloses wherein the valve plate is configured to be attached to the compressor using fasteners (fig 7, fastener 82, c 6 l 2), and the fasteners do not extend through the suction valve retainer when the valve plate assembly is assembled to the compressor (fastener 82 does not pass through annular ring 86).
Regarding claim 5, dependent on 1, King discloses wherein the valve plate includes a flat portion (fig 7, upper surface 76, c 5 l 61) and hollow conical frustum (fig 7, surface 78 is conical, discharge valve seat, c 5 l 62) portions projecting from the flat portion and configured to extend toward the cylinders (fig 7, conical valve seat 78 extends downward) when the valve plate is mounted to the compressor, each of the hollow conical frustum portions defining the discharge valve seat (surface 78 is discharge valve seat, c 5 l 62).
Regarding claim 6, dependent on 5, King discloses wherein the flat portion of the valve plate defines holes disposed about an outer perimeter of the flat portion for receiving fasteners (fig 7, 
Regarding claim 7, dependent on 6, King discloses wherein the valve plate further includes collars (fig 7 depicts valve plate insert 80 set into a recess on the underside of the valve plate top surface 76, the recess is depicted with a perimeter collar) disposed about the holes and projecting from the flat portion of the valve plate (fig 7, the recess projects downward), the collars being configured to locate the valve plate relative to the compressor (fig 7, the recess prevents plate insert 80 from passing over the depicted outer edge of the recess, see annotated figure below) in a plane parallel to a mounting surface of the compressor to which the valve plate is configured to be mounted (see annotated fig 7 below).

    PNG
    media_image1.png
    274
    641
    media_image1.png
    Greyscale

Annotation on Fig 7 of King
Regarding claim 8, dependent on 1, King discloses wherein the valve plate and the suction valve retainer are separate from each other (fig 7, both annular ring 86 or valve plate insert 80 are separate from valve plate 66, c 5 l 55, c 6 l 26).
Regarding claim 9, dependent on 8, King discloses wherein the valve plate is configured to be mounted to a first mounting surface of the compressor (fig 7, cylinder housing 84, c 6 l 3, meets the 
Regarding claim 26 dependent on 1, King discloses wherein the suction valve (suction valve 100) seat is defined by a compressor housing (fig 7, cylinder housing 84 notched portions 114 and 116, provides a contact surface for suction valve 100 tab portions 108, 110, c 6 l 31-33 and 35-37) that also defines the cylinder.
Regarding claim 27 dependent on 1, King discloses wherein the suction valve has a first surface (lower surface 98 of reed 100 which faces downward toward the piston of the cylinder housing 84) configured to face a piston (piston, c 4 l 43) within the cylinder and a second surface opposite of the first surface (surface of reed 100 which faces upward), and the second surface of the suction valve is configured to engage the suction valve retainer (fig 7, upper surface of reed 100 is in contact with the lower surface 98 of the annular ring 86, c 6 l 24).
Regarding claim 28 dependent on 1, King discloses wherein the valve plate is configured to be mounted to a first mounting surface of the compressor (see drawing below), the suction valve retainer is configured to be mounted to a second mounting surface of the compressor (see drawing below), and the suction valve seat is recessed relative to the second mounting surface (see drawing below, valve seat is at bottom of recess 114 or 116).

    PNG
    media_image2.png
    341
    1054
    media_image2.png
    Greyscale

Annotations on King fig 7

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein the first mounting surface is raised relative to the second mounting surface “  These limitations  make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 February 2021, with respect to the rejection(s) of claim(s) 1 and 15 under King have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of King in view of Majerus, and Hanson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746